Citation Nr: 0431563	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  96-26 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

(The issue of whether there was clear and unmistakable error 
in an August 1992 Board of Veterans' Appeals decision which 
denied service connection for an acquired psychiatric 
disorder will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran had active service from February 1973 to January 
1974.

This case originally came to the Board of Veterans' Appeal 
(Board) from an April 1996 decision of St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the application to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.   In a September 1997 decision, the Board 
concurred.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 1998, the 
Court vacated the Board's decision and remanded the appeal 
for further action.  Thereafter, in April 1999, the Board 
remanded the case for further development of the evidence and 
for readjudication.  

In an April 2003 decision, the Board once again found that 
the veteran had not filed new and material evidence with 
which to reopen the claim.  The claimant again appealed to 
the Court.  In April 2004, the veteran's representative and 
VA General Counsel again filed a joint motion to vacate the 
Board's April 2003 decision.  By a subsequent April 2004 
Order, the Court vacated the Board's April 2003 decision and 
remanded the appeal for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2004, the Court ordered that VA provide the 
appellant with adequate notice of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

The VCAA and its implementing regulations includes 
notification provisions that require VA to notify the 
claimant of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by him, and which part, if 
any, VA will attempt to obtain on his behalf.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

The record on appeal shows that, by the rating decision, the 
statement of the case, the supplemental statements of the 
case, and correspondence with the appellant, the RO 
explicitly considered the VCAA.  Further efforts were made to 
notify the appellant of the laws and regulations governing 
his claim, what evidence and been obtained in connection with 
his claim, what evidence was needed to prevail on his claim, 
and the reasons for the determination made regarding the 
claim.  In addition, as this claim has been pending since 
1996, the RO correctly notified the veteran of the 
appropriate definition of new and material evidence found at 
38 C.F.R. § 3.156.  Indeed, contrary to the Joint Motion, the 
undersigned is precluded as a matter of law from applying the 
amended version of 38 C.F.R. § 3.156 as that regulation 
applies only to claims filed after August 2001.  66 Fed.Reg. 
45670 (2001).

Nonetheless, the parties to April 2004 Joint Motion concluded 
that VA did not specifically inform the veteran of the 
information and evidence necessary to substantiate this claim 
to reopen, and that it failed to notify the veteran of the 
evidence he was to provide and which part, if any, VA will 
attempt to obtain on his behalf.  As such, further 
development is required.  Therefore, on remand the RO is to 
undertake all necessary actions to insure that the veteran is 
provided adequate notice as required by 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA is to: (1) notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim; (2) notify him 
of the information and evidence that VA will seek to provide; 
(3) notify him of the information and evidence the claimant 
is expected to provide; and (4) tell the claimant to provide 
any pertinent evidence in his possession that has yet to be 
submitted.  Id.  In so doing, the RO should be mindful of the 
recent amendments set forth in the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

Next, the Board notes that the VCAA requires the RO to obtain 
and associate with the record all adequately identified 
records.  38 U.S.C.A. § 5103A(b) (West 2002).  In this 
regard, the veteran reports that he receives Social Security 
Administration disability benefits because of his psychiatric 
problems.  Accordingly, a request for a complete copy of the 
medical records considered by the Social Security 
Administration should be undertaken.

Lastly, while the record contains a December 2000 letter 
reported to be from "Dr. Weinfredo Lisondra," the Board has 
questions regarding the authenticity of this letter, as well 
as what Dr. Lisondra was trying to say.  Therefore, on 
remand, the RO should contact Dr. Lisondra and ask him to 
verify the authenticity of the letter and to clarify his 
opinion.  Id.

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the 
application to reopen a claim of 
entitlement to service connection for an 
acquired psychiatric disorder.  The 
letter must: (1) notify the claimant of 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) notify him of the 
information and evidence that VA will 
seek to provide; (3) notify him of the 
information and evidence he is expected 
to provide; and (4) request he provide 
all pertinent evidence in his possession 
that has yet to be submitted to VA.  The 
veteran should be notified that he has 
one-year to submit pertinent evidence 
needed to substantiate his claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO should obtain from the Social 
Security Administration the medical 
records pertinent to the appellant's 
claim for disability benefits and all 
subsequent medical records generated in 
connection with his continued entitlement 
to these benefits.  If any requested 
records are not available, or if the 
search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  The RO, after obtaining an 
authorization from the veteran, should 
contact Dr. Weinfredo Lisondra and ask 
him to verify the authenticity of the 
December 2000 letter.  If Dr. Lisondra 
authenticates the letter, he should then 
be asked to provide a statement 
clarifying the opinions provided therein 
regarding the origins of the veteran's 
current acquired psychiatric disorder.

4.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all other VA and non-VA health 
care providers who have treated him for 
an acquired psychiatric disorder since 
his separation from military service.  
The RO should inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  The 
RO should then attempt to obtain all 
records identified by the veteran that 
have not already been associated with the 
claims file.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue on appeal using a 
rating decision format.  If the benefit 
sought on appeal remains denied, he and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


